         Case 1:20-cv-08438-LLS Document 10 Filed 11/04/20 Page  1 of 8
                                                             l '5DC SD"\Y
                                                                       1
                                                                        IDOCl \ 1F'T
                                                                            t LE l T RO \IC..\LL Y FILED
                       UNITED STATES DISTRICT COURT    : DOC t1 : _ _ _ _....,....,.._,__.,.,..........._
                  FOR THE SOUTHERN DISTRICT OF NEW YORI{ DATE FILED:
                                                                        •
                                                                                           ;l/'-1 /20
ELSEVIER INC., BEDFORD, FREEMAN & WORTH
PUBLISHING GROUP, LLC d/b/a MACMILLAN
LEARNING, CENGAGE LEARNING, INC.,
MCGRAW HILL LLC, and PEARSON EDUCATION,
INC.,                                                     Civil Action No. 20-cv-8438

             Plaintiffs,

    V.                                                    PRELIMINARY INJUNCTION                t -(. S
DOES 1 - 86 d/b/a 7YEC.COM,
ALIBABADOWNLOAD.COM,
APLUSTBSM.BLOGSPOT.COM, BOOSTGRADE.INFO,
BUDDIEZ4U .MYSHOPIFY.COM, BUY-SOLUTIONS-
MANUAL.COM, BUYTESTBANKONLINE.COM,
CANADIANTESTBANKSOLUTIONS.BLOGSPOT.COM,
COLLEGESTUDENTTEXTBOOK.ORG,
CYBERTESTBANK.COM, DIGITALTESTBANKS.COM,
DIGTEXT.COM, EBOOKAS.COM,
EBOOKENTRY.COM, ETESTBANKS.COM,
FINDTESTBANKS.COM, HOMETESTBANKS.COM,
HWPREMIUM.COM, INSTRUCTORACCESS.COM,
MAXIZZY.MYSHOPIFY.COM,
NURSINGSTUDENTSHELP.COM, NURSINGTB.COM,
NURSINGTESTBANK.INFO,
NURSINGTESTBANK0.INFO,
NURSINGTESTBANKS.CO,
NURSINGTESTBANKTANK.COM,
REALNURSINGTESTBANK.COM,
RHYIBLE.MYSHOPIFY.COM,
SOLUTIONSMANUAL888.WORDPRESS.COM,
SOLUTIONTESTBANK.COM,
SOLUTIONTESTBANK.NET, STUDENT-
SAVER.BLOGSPOT.COM, STUDENTPUSH.COM,
STUDENTS-EXAMS.COM, SWEETGRADES.COM, TB-
BOOK.COM, TBMIRATE.COM, TEST-BANK-
SOLUTION.BLOGSPOT.COM, TESTBANK.CC,
TESTBANK.CO.COM, TESTBANK.SOLUTIONS,
TESTBANK101.COM, TESTBANK2020.COM,
TESTBANKAIR.COM,
TESTBANKANDSOLUTIONS.BLOGSPOT.COM,
TESTBANKAREA.COM, TESTBANKBASE.COM,
TESTBANKBYTE.COM, TESTBANKCLASSES.COM,
        Case 1:20-cv-08438-LLS Document 10 Filed 11/04/20 Page 2 of 8




TESTBANKCLICK.COM, TESTBANKDATA.COM,
TESTBANKDB.COM, TESTBANKDEALS.COM,
TESTBANKDOC.COM, TESTBANKFILES.COM,
TESTBANKFIRE.COM, TESTBANKGRADE.COM,
TESTBANKGROUP.COM, TESTBANKHOST.COM,
TESTBANKHUT.COM, TESTBANKINC.COM,
TESTBANKKING.COM, TESTBANKLAB.COM,
TESTBANKLIB.COM, TESTBANKMANUALS.COM,
TESTBANKNSOLUTIONS.COM,
TESTBANKPAPER.COM, TESTBANKP ASS.COM,
TESTBANKPLANET.COM,
TESTBANKQUESTIONS.COM,
TESTBANKREAL.COM, TESTBANKS-
SOLUTIONMANUAL.COM, TESTBANKS.NET,
TESTBANKSHOP.NET,
TESTBANKSLIST.WORDPRESS.COM,
TESTBANKSOLUTION0 I .COM,
TESTBANKSOLUTIONMANUAL.COM,
TESTBANKSTER.COM, TESTBANKTEAM.COM,
TESTBANKTOP.COM, TESTBANKTREE.COM,
TESTBANKWORLD.ORG, TESTBANKY.COM,
TESTMANGO.COM, TEXTBOOKSOLUTIONS.CC, and
UNIVERSALSTUDYGUIDES.COM,

                             Defendants.

       Plaintiffs Elsevier Inc., Bedford, Freeman & Worth Publishing Group, LLC d/b/a

Macmillan Leaming, Cengage Leaming, Inc., McGraw Hill LLC, and Pearson Education, Inc.

(collectively, "Plaintiffs") have moved against Defendants Does 1 -                86 (collectively,

"Defendants")    doing    business   as,      respectively,      7yec.com,     alibabadownload.com,

aplustbsm.blogspot.com, boostgrade.info, buddiez4u.myshopify.com, buy-solutions-manual.com,

buytestbankonline.com,   canadiantestbanksolutions.blogspot.com,         collegestudenttextbook.org,

cybertestbank.com,    digitaltestbanks.com,     digtext.com,       ebookas.com,     ebookentry.com,

etestbanks.com, findtestbanks.com, hometestbanks.com, hwpremium.com, instructoraccess.com,

maxizzy.myshopify.com,     nursingstudentshelp.com,           nursingtb.com,    nursingtestbank.info,

nursingtestbank.0.info, nursingtestbanks.co, nursingtestbanktank.com, realnursingtestbank.com,




                                                 2
         Case 1:20-cv-08438-LLS Document 10 Filed 11/04/20 Page 3 of 8




rhyible.myshopify.com,            solutionsmanual888.wordpress.com,                solutiontestbank.com,

solutiontestbank.net,      student-saver.blogspot.com,       studentpush.com,        students-exams.com,

sweetgrades.com, th-book.com, tbmirate.com, test-bank-solution.blogspot.com, testbank.cc,

testbank.co.com,    testbank.solutions,     testbankl OI .com, testbank.2020.com,        testbankair.com,

testbankandsolutions.blogspot.com,         testbankarea.com,     testbankbase.com,      testbankbyte.com,

testbankclasses.com, testbankclick.com, testbankdata.com, testbankdb.com, testbankdeals.com,

testbankdoc.com, testbankfiles.com, testbankfire.com, testbankgrade.com, testbankgroup.com,

testbankhost.com,       testbankhut.com,      testbankinc.com,    testbankking.com,      testbanklab.com,

testbanklib.com,        testbankmanuals .com,         testbanknso lutions. com,       testbankpaper. com,

testbankpass.com, testbankplanet.com, testbankquestions.com, testbankreal.com, testbanks-

solutionmanual.com,          testbanks.net,        testbankshop.net,        testbankslist. wordpress. com,

testbanksolutionO 1.com,     testbanksolutionmanual.com,         testbankster.com,      testbankteam.com,

testbanktop.com,     testbanktree.com,        testbankworld.org,       testbanky.com,     testmango.com,

textbooksolutions.cc, and universalstudyguides.com, and those additional, associated websites

identified on Appendix A (collectively, the "Infringing Sites"), and under the names, aliases, and

email addresses identified on Appendix A, for a preliminary injunction pursuant to Federal Rules

of Civil Procedure 64 and 65, the Copyright Act (17 U.S.C. § 502(a)), the Lanham Act (15 U.S .C.

§ 1116), and N.Y. C.P.L.R. § 6201. Plaintiffs so move the Court on the basis that Defendants are

reproducing, distributing, and/or selling unauthorized electronic copies of Plaintiffs' copyrighted

test banks, instructor solutions manuals ("ISMs"), and/or textbooks and using unauthorized,

identical (or substantially indistinguishable) copies of Plaintiffs' federally registered trademarks

in connection with the sale, advertisement, and/or offering for sale of such infringing materials.

       The Court, having reviewed the Complaint, Plaintiffs' Memorandum of Law and




                                                     3
            Case 1:20-cv-08438-LLS Document 10 Filed 11/04/20 Page 4 of 8




Declarations filed in Support of the Order to Show Cause for a Preliminary Injunction, and the

entire record herein, makes the following findings of fact and conclusions of law:

       1.       Plaintiffs have served Defendants with the Complaint and Exhibits A-C thereto, the

Court's October 9, 2020 Ex Parte Order ("Ex Parte Order"), and Plaintiffs' supporting papers filed

in connection with the Ex Parte Order.

       2.       The Court has personal jurisdiction over Defendants under N.Y. C.P.L.R. § 302(a),

including on the grounds that Defendants have sold unauthorized, electronic copies of Plaintiffs'

test banks, ISMs, and/or textbooks through highly interactive websites that are continuously

accessible to New York consumers; have sold such test banks, ISMs, and/or textbooks into New

York; and/or have injured Plaintiffs in New York by their infringing conduct and reasonably

should have expected that Plaintiffs would suffer such injury.

       3.       Plaintiffs are likely to succeed in showing that Defendants have infringed and are

continuing to infringe Plaintiffs' federally registered copyrights in connection with Defendants'

reproduction, distribution, and/or sale of unauthorized, electronic copies of Plaintiffs' test banks,

ISMs, and/or textbooks. Plaintiffs are also likely to succeed in showing that the Defendants against

whom they have asserted trademark infringement claims in the Complaint have infringed and are

continuing to infringe Plaintiffs' federally registered trademarks in connection with Defendants'

distribution, sale, offering for sale, and/or advertising of unauthorized, electronic copies of

Plaintiffs' test banks, ISMs, and/or textbooks.

       4.       The reproduction, distribution, and/or sale of the infringing test banks, IS Ms, and/or

textbooks, and the unauthorized use of Plaintiffs' trademarks in connection therewith, will result

in immediate and irreparable injury to Plaintiffs if the requested relief is not granted.

       5.       The balance of potential harm to Defendants, if any, by being prevented from




                                                  4
             Case 1:20-cv-08438-LLS Document 10 Filed 11/04/20 Page 5 of 8



continuing to profit from their illegal and infringing activities if a preliminary injunction is issued

is far outweighed by the harm to Plaintiffs, their businesses, and the value associated with

Plaintiffs' copyrights and trademarks if a preliminary injunction is not issued.

       6.        Public interest favors issuance of a preliminary injunction in order to protect

Plaintiffs' interest in and to their respective copyrights and trademarks and to protect the public

from the harm caused by Defendants' infringing sales, which not only infringe upon Plaintiffs'

intellectual property, but encourage and facilitate cheating by students and undermine the

educational process in the United States.

       NOW, THEREFORE, IT IS HEREBY ORDERED, in accordance with Federal Rules of

Civil Procedure 64 and 65, the Copyright Act (17 U.S.C. § 502(a)), the Lanham Act (15 U.S.C. §

1116), N.Y. C.P.L.R. §§ 6201 et al., and the Court's inherent equitable power to issue provisional

remedies ancillary to its authority to provide final equitable relief, and no prior application having

been granted, that:

        1.       Defendants, their officers, agents, servants, employees, and attorneys, and all those

in active concert or participation with any of them who receive actual notice of this preliminary

injunction are enjoined from:

                 a)     Directly or indirectly infringing any copyrighted work that is owned or

                        exclusively controlled by any of the Plaintiffs ("Plaintiffs' Copyrighted

                        Works"), i.e., any copyrighted work published under any of the imprints

                        identified on Exhibit C to the Complaint (attached hereto as Appendix B)

                        (the "Imprints");

                 b)     Directly or indirectly infringing any trademark that is owned or exclusively

                        controlled by any of the Plaintiffs ("Plaintiffs' Marks"), including such




                                                   5
'   .   Case 1:20-cv-08438-LLS Document 10 Filed 11/04/20 Page 6 of 8




                  trademarks associated with the Imprints;

            c)    Directly or indirectly copying, reproducing, manufacturing, downloading,

                  uploading, transmitting, distributing, selling, offering for sale, advertising,

                  marketing, promoting, or otherwise exploiting any of Plaintiffs'

                  Copyrighted Works or goods bearing Plaintiffs' Marks without Plaintiffs'

                  express written authorization;

            d)    Enabling, facilitating, permitting, assisting, soliciting, encouragmg, or

                  inducing the copymg, reproduction, manufacture, download, upload,

                  transmission, distribution, sale, offering for sale, advertisement, marketing,

                  promotion, or other exploitation of any of Plaintiffs' Copyrighted Works or

                  goods bearing Plaintiffs' Marks without Plaintiffs' express written

                  authorization;

            e)    Using, hosting, operating, maintaining, creating, or registering any

                  computer server, website, domain name, domain name server, cloud

                  storage, e-commerce platform, online advertising service, social media

                  platform, proxy service (including reverse and forwarding proxies), website

                  optimization service (including website traffic management), caching

                  service, content delivery network, payment processing service, or providing

                  any other service that supports the Infringing Sites in a similar manner as

                  the above-listed services or otherwise enables, facilitates, permits, assists,

                  solicits, encourages, or induces the infringement of Plaintiffs' Copyrighted

                  Works or Plaintiffs' Marks, as set forth in subparagraphs (a) through (d)

                  above;




                                             6
            Case 1:20-cv-08438-LLS Document 10 Filed 11/04/20 Page 7 of 8




                f)     Transferring ownership or control of the websites, domain names, or

                       accounts associated with Defendants' Infringing Sites; and

                g)     Displaying the Infringing Sites in online search results and/or listing links

                       to the Infringing Sites in any search index.

       2.       Defendants, their officers, agents, servants, employees, and attorneys, and all those

in active concert or participation with any of them who receive actual notice of this preliminary

injunction and service providers to Defendants or other third parties who receive actual notice of

this preliminary injunction and operate or control accounts holding or receiving money or other

assets owned by, related to, connected to, associated with, held by, or transferred in connection

with Defendants' Infringing Sites or Defendants' sale of Plaintiffs' Copyrighted Works

("Defendants' Accounts"), must immediately locate all Defendants' Accounts and immediately

cease transferring, withdrawing, or otherwise disposing of any money or other assets in

Defendants' Accounts or allowing such money or other assets in Defendants' Accounts to be

transferred, withdrawn, or otherwise disposed of. Defendants' Accounts include, but are not

limited to: (i) Defendants' Accounts with providers of payment processing services ("Payment

Processors"), such as PayPal, Stripe, Square, Shopify, and WooCommerce; and (ii) Defendants'

Accounts with banks, savings and loan associations, credit card processing agencies, merchant

acquiring banks, and other companies that engage in the processing or transfer of money and/or

other assets ("Financial Institutions"), including but not limited to those accounts listed on

Appendix C.

       IT IS FURTHER ORDERED that Defendants shall preserve copies of all computer files

relating to the use of any of the Infringing Sites or Defendants' sale of Plaintiffs' Copyrighted

Works and shall take all steps necessary to retrieve computer files relating to the use of the




                                                  7
    . ,            Case 1:20-cv-08438-LLS Document 10 Filed 11/04/20 Page 8 of 8
•


          Infringing Sites or Defendants' sale of Plaintiffs' Copyrighted Works that may have been deleted

          before the entry of this Order.

                 IT IS FURTHER ORDERED that the Court's Expedited Discovery Order contained in the

          Ex Parte Order shall remain in effect until further order of the Court.

                 IT IS FURTHER ORDERED that this Preliminary Injunction shall no longer apply to

          any Defendant dismissed from this action.



          It is SO ORDERED this2_liay of November, 2020.

                                                '4!-4 f lW\
                                                        LOUIS L. STANTON
                                                        UNITED STATES DISTRICT JUDGE




                                                            8
